Anders, C. J.
Judgment was rendered in this action in the court below, in favor of respondent and against appellant, on March 13, 1891, for the sum of $275 and costs, taxed at §15.40. On March 16, 1891, notice of appeal was given and served, and on the following day a supersedeas bond in the sum of $600 was approved and filed. Respondent now moves the court to affirm the judgment, and for judgment in this court for the amount thereof, together with interest and costs, against appellant and his sureties on the said bond, for the reason that appellant has failed to file a transcript and brief, as required by law and the rules of this court. A certified copy of the judgment appealed from, together with the notice of appeal and service thereof, and a copy of the supersedeas bond, having been filed in this court by respondent, in accordance with the statute relating thereto, and it appearing that appellant has failed to prepare and file a transcript, or to do anything whatever in furtherance of his appeal, and no reason or excuse for such failure having been shown, it follows that respondent’s motion must be sustained.
*429The judgment of the lower court is affirmed, and judgment will he entered here in favor of respondent and against appellant and John D. Rice and Frank Everett, his sureties on said supersedeas bond, for the amount of said judgment and costs, together with interest on said sum at the rate of 10 per centum per annum from said March 13,1891, and for costs in this court; and it is so ordered.
Stiles, Dunbar, Hoyt and Scott, JJ., concur.